

116 S4860 IS: Railroad Employee Equity and Fairness Act
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4860IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Mr. Portman (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo exempt payments made from the Railroad Unemployment Insurance Account from sequestration under the Balanced Budget and Emergency Deficit Control Act of 1985.1.Short titlesThis Act may be cited as the Railroad Employee Equity and Fairness Act or the REEF Act.2.Treatment of payments from the Railroad Unemployment Insurance Account(a)In generalSection 256(i)(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 906(i)(1)) is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C), by inserting and at the end; and(3)by inserting after subparagraph (C) the following new subparagraph:(D)any payment made from the Railroad Unemployment Insurance Account (established by section 10 of the Railroad Unemployment Insurance Act) for the purpose of carrying out the Railroad Unemployment Insurance Act, and funds appropriated or transferred to or otherwise deposited in such Account,.(b)Effective dateThe treatment of payments made from the Railroad Unemployment Insurance Account pursuant to the amendment made by subsection (a) shall take effect 7 days after the date of enactment of this Act and shall apply only to obligations incurred on or after such effective date for such payments. 